6 So. 3d 1246 (2009)
Donald SYKES, Petitioner,
v.
STATE of Florida, et al. Attorney General's Office, Respondents.
No. 1D08-5958.
District Court of Appeal of Florida, First District.
March 3, 2009.
Donald Sykes, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Donald L. Sykes petitions this court for a writ of habeas corpus, complaining that Assistant Attorneys General who represent the state in other cases involving Sykes before this court are committing fraud and lying to this court in their motions. On December 18, 2008, this court issued the following order:
Upon review, the records of this court reflect that Donald L. Sykes has filed 21 appeals or petitions in this court since the affirmance of his judgment and sentence in Sykes v. State, 898 So. 2d 943 (Fla. 1st DCA 2005). It appears that Sykes' pro se activities in the Florida District Court of Appeal, First District, have substantially interfered with the orderly process of judicial administration. Petitioner shall therefore show cause within 15 days of the date of this order why he should not be henceforth prohibited from filing any document in this court on his own behalf, in this or any other case, as either appellant or petitioner. See Attwood v. Eighth Circuit, 667 So. 2d 356 (Fla. 1st DCA 1995); Lee v. Fla. Dep't of Corr., 873 So. 2d 489 (Fla. 1st DCA 2004).
Having now considered petitioner's response to that order, we find that the imposition of such a sanction is appropriate. It is hereby ordered that Donald L. Sykes shall secure the filing of a notice of appearance by a member in good standing of The Florida Bar in any active case now pending before this court in which he appears as appellant or petitioner within 10 days of the date of this order, failing which such cases shall be subject to dismissal. Further, the clerk of this court is directed to accept no further filings from Sykes: if received, they shall be returned to him without filing and with a reference to this order.
We also find this habeas corpus petition to be completely without merit and it is therefore denied.
*1247 PETITION FOR WRIT OF HABEAS CORPUS DENIED ON THE MERITS; SANCTION IMPOSED.
BARFIELD, THOMAS, and CLARK, JJ., concur.